129 F.3d 124
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arthur CALDERON, Warden, Petitioner,v.UNITED STATES DISTRICT COURT for the Central District ofCalifornia, Respondent,George Herbert WHARTON, Real Party in Interest.
No. 96-71079.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 15, 1997Decided Nov. 4, 1997.

Petition for Writ of Mandamus to the United States District Court for the Central District of California
Before:  HUG, Chief Judge, and BROWNING and TASHIMA, Circuit Judges.

ORDER

1
The identical issues raised in this petition are addressed on the merits in our opinion in Wharton v. Calderon, Nos. 96-99021 & 96-99023, filed concurrently herewith, mooting this petition.


2
The petition for writ of mandamus and/or prohibition is denied.